FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                         APR 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

JESSE JAMES ANDREWS,                            No.    09-99012

                Petitioner-Appellant,           D.C. No. 2:02-CV-08969-R
                                                Central District of California,
 v.                                             Los Angeles

RON DAVIS,                                      ORDER

                Respondent-Appellee.


JESSE JAMES ANDREWS,                            No.    09-99013

                Petitioner-Appellee,            D.C. No. 2:02-CV-08969-R

 v.

RON DAVIS,

                Respondent-Appellant.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

      Judge Graber did not participate in the deliberations or vote in these cases.